Title: From Benjamin Franklin to James Jay, 18 April 1778
From: Franklin, Benjamin
To: Jay, James


Sir
Passy April 18. 78
The Affair of the Officers last Winter had this Relation to the Matter of your Letter. If you are convinc’d you ought to have believ’d me then; that might induce you to give me a little Credit now. Your Character and Conduct respecting the Welfare of America are not at present in question. When they are, they will doubtless speak for themselves. Having little time, This Correspondence appearing to me useless, I beg it may be here ended. I am Sir Your most humble Servant
B Franklin
